Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 11, 2021.
Claims 41-66 are pending in the present application.


Election/Restrictions
Applicant’s election of Group I (claims 41-50) in the reply filed August 11, 2021 is acknowledged.  Applicant’s further elections of TOMM as the isoform polynucleotide and SEQ ID NO:1 as the antisense oligonucleotide in the reply filed on August 11, 2021 are also acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 51-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on August 11, 2021.   
The requirement for election is still deemed proper, and is therefore made FINAL.



Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed August 1, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed July 12, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed July 12, 2019 are acknowledged.  However, the Drawings are objected to because some Drawings reference the color, “blue shaded regions”.  See Figure 1.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 41-50 are indefinite because the terms, “TOMM”, “TIMM” and “APOE” are not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the translocase of outer mitochondrial membrane 


Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotide, thereby treating the disease or disorder, does not reasonably provide enablement for a method of preventing a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform preventing the disease or disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn broadly to a method of preventing or treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotide, thereby preventing or treating the disease or disorder.  
	The present Specification discloses that the disease or disorder associated with at least one TOMM, TIMM, or APOE isoform is a neurological disease/disorder, such as Alzheimer’s disease.  The art teaches: 
As the exact cause of Alzheimer's disease is still unknown, there's no certain way to prevent the condition. But a healthy lifestyle can help reduce your risk.  

The data presented in the Specification does not rise to the level of prevention.  Regarding “preventing” disorders/disesase, it is noted that “preventing” encompasses complete (i.e., 100%) and permanent prevention.  One of skill in the art would recognize Alzheimer's disease - Prevention - NHS (www.nhs.uk) on August 23, 2021 who report, “As the exact cause of Alzheimer’s disease is still unknown, there’s no certain way to prevent the condition.”
Thus, in view of the breadth of the claims, the lack of guidance, and the lack of working examples, the instant specification is not found to be enabling for the “prevention” of a neurological disease, such as Alzheimer’s in a subject.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention in its full scope.
Removal of the “preventing” language in the claims would obviate this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-45, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2006/083854 A2, to Perlegen Sciences, Inc. (hereinafter, “Perlegen”) (submitted on the IDS filed July 12, 2019).
The claims are drawn to a method of preventing or treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotide, thereby preventing or treating the disease or disorder.

As per claim 42, Perlegen discloses the method of claim 41, and Perlegen further discloses wherein the disease or disorder is a neurological disorder (treatment or prophylaxis of Alzheimer's; paragraph (02451).
As per claim 43, Perlegen discloses the method of claim 41, and Perlegen further discloses wherein the antisense oligonucleotide is an antisense RNA molecule, an antisense DNA molecule, an interference RNA (RNA interference; paragraph (0186]), a micro RNA, a decoy RNA molecule, a siRNA, an enzymatic RNA, or a therapeutic editing RNA. 

As per claim 49, Perlegen discloses the method of claim 41, and Perlegen further discloses wherein the antisense oligonucleotide is comprised within a vector system comprising one or more vectors (an expression vector; paragraph [01821).
As per claim 50, Perlegen discloses the method of claim 41, and Perlegen discloses wherein the antisense oligonucleotide is a nucleic acid analog (e.g., phosphorothioates, phosphoramidates, methyl phosphonate, chiral-methyl phosphonates, 2’-O-methyl ribonucleotides) or modified nucleic acids (e.g., modified backbone residues or linkages) (paragraph [0073]).
Therefore, claims 41-45, 49 and 50 are anticipated by or obvious over Perlegen, absent some evidence to the contrary.

******
Claims 41, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/083854 A2, to Perlegen Sciences, Inc. (hereinafter, “Perlegen”) (submitted on the IDS filed July 12, 2019) in view of De Andrade et al. (BioMed Central Genomics, 2011 .
The claims are as described above.
As per claims 46 and 47, Perlegen discloses the method of claim 41, but Perlegen does not disclose wherein the TOMM isoform polynucleotide is an Alu element-induced isoform.
DeAndrade teaches wherein the TOMM isoform polynucleotide is an Alu element-induced isoform (new Alu insertions which mapped to the 3'-UTR of TOMM40 and 1.5 kb downstream of TOMM5; abstract; page 3, 2nd column, 2nd paragraph to page 4, 1st column, 1st paragraph). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the Perlegen invention to provide wherein the TOMM isoform polynucleotide is an Alu element-induced isoform, as taught by DeAndrade, in order to provide novel TOMM isoforms.
A person of ordinary skill in the art would have been motivated to have the TOMM isoform be an Alu element-induced TOMM40 isoform since the polypeptides and proteins of Perlegen are used interchangeably to refer to all fragments, isoforms, variants, derivatives and modifications thereof.  Furthermore, the genes of the Perlegen invention include all associated gene products (e.g., isoforms, splicing variants, and/or modifications, derivatives, etc.).
Therefore, claims 41, 46 and 47 are obvious over Perlegen in view of DeAndrade, absent some evidence to the contrary.


Claims Rejection - Improper Markush
Claims 41-46, 49 and 50 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotides, which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).    
The claim encompasses different antisense oligonucleotide that binds different polynucleotides, of different isoforms, and with different and unique protein and nucleic acid structures (e.g. GenBank or NCBI Accession Numbers).  See GenBank or NCBI Accession Numbers present and referenced in the Specification.  Also, the different polynucleotides have entirely different nucleotide coordinates for germline insertions of Alu retrotransposons in TOMM40 and APOE on Human Chromosome 19.  See the present Specification at Table 3.  In conclusion, the TOMM complex, TIMM complex or APOE are different target genes with different protein model structures and different and unique double stranded RNA structures as indicated and discussed in the present Specification.   



Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/Primary Examiner, Art Unit 1635